ORDER
PER CURIAM.
Gregory Hilliard (“Defendant”) appeals from the judgment upon his conviction by a jury of one count of first-degree statutory rape, Section 566.032, RSMo Cum.Supp. 2006.1 Defendant argues the trial court erred: (1) in sustaining the State’s objection to the admission of Defendant’s Exhibit A; and (2) in overruling defense counsel’s objection to investigator Karen *577Crocker’s testimony about the means through which trichomonas vaginalis is transmitted.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err plainly err or abuse its discretion. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).

. All further statutory references are to RSMo Cum.Supp.2006.